Citation Nr: 1124991	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  01-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The Veteran's fiduciary


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  He had subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2004, the Board remanded this case for additional development.  Pursuant to the remand, in July 2008, the RO issued a rating decision regarding competency.  Specifically, the RO determined that the Veteran was not competent to handle the disbursement of any funds.  A fiduciary has been appointed and this individual is also representing the Veteran on a one-time basis.  See 38 C.F.R. § 14.630 (2010).  

As discussed in further detail below, additional relevant service records were received following the previous denial of entitlement to service connection for schizophrenia.  Under the circumstances of this case, new and material evidence is not needed to reopen the claim.  Rather, the claim is reviewed de novo.  See 38 C.F.R. § 3.156(c) (2010).  Accordingly, the issue has been recharacterized as stated above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 1986, the RO denied entitlement to service connection for paranoid schizophrenia based on a finding that a psychosis was not shown to have originated either in service or within the presumptive period following service discharge.  The Veteran disagreed with the decision and a statement of the case was issued in May 1987.  The Veteran did not submit a substantive appeal.  The December 1986 rating decision is therefore final.  38 U.S.C.A. § 7105 (West 2002).

In July 1990, the Veteran requested to reopen his claim.  In February 1991, the RO determined that new and material evidence had not been submitted to reopen the issue of entitlement to service connection for a psychiatric disability.  The Veteran disagreed with this decision and a statement of the case was furnished in April 1991.  The Veteran subsequently submitted a VA Form 9, wherein he indicated that he was "filing for nonservice connected mental illness."  A deferred rating decision, dated April 17, 1991 states as follows:

[Form 9] indicates that the veteran does not intend to appeal the denial of [service connection] for his psychiatric disorder.  Rather, he expresses an intent to claim [nonservice-connected] disability pension benefits.  

The RO determined that the Veteran did not perfect an appeal of the February 1991 decision.  

In an August 1993 confirmed rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not appeal this decision and it is final.  Id.  

In November 1999 and October 2000, the Veteran requested to reopen his claim.  In December 2000, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for paranoid schizophrenia.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regulations currently in effect, however, provide that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).

Since the final August 1993 decision, additional relevant service department records have been added to the claims file.  Specifically, personnel records related to the Veteran's National Guard service have been added.  These records are pertinent to the Veteran's argument that a chronic psychiatric disorder was incurred while he was a member of the National Guard.  

In this regard, the term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In the June 2004 remand, the Board requested that the National Guard be contacted to determine the exact dates of military service and to essentially interpret the information set forth in the DA Forms 1379.  If necessary, the RO was to contact the Defense Finance and Accounting Service to secure pay records to ascertain the precise dates and types of service performed by the Veteran.  

In May 2005, the RO contacted the National Guard and requested the information as set forth in the Board's remand.  In response, the National Guard submitted a report of separation and service record.  The questions posed by the Board, however, were not answered.  The Veteran's dates of active duty, active duty for training, and inactive duty for training while a member of the National Guard remain unclear.  

In May 2005, the RO also contacted the Defense Finance and Accounting Service.  A September 2005 response received from the Defense Finance and Accounting Service, Retired and Annuity Pay, indicates that the Veteran did not exist on their rolls and they would need additional information including his approximate retirement date.  The Veteran, however, did not retire from military service and thus, it is unclear whether the appropriate agency was contacted.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact a military records expert at the National Personnel Records Center (NPRC) or other appropriate agency and request review and explanation of the Veteran's DA Forms 1379.  The following information is requested: 

? Define the abbreviations used in documenting the appellant's service on DA Forms 1379.  Specifically, the initials "P", "K", and "C" used on form 1379.  These documents are located in Volume 4 of the claims file.  

? Determine whether the appellant was on active duty for training on January 29, 1985.  State the basis for any conclusion reached with reference to all pertinent evidence supporting that conclusion.

? Determine the Veteran's duty status for a period of temporary duty (TDY) beginning on October 4, 1984 and indicate whether any TDY service was extended so as to cover January 29, 1985.  

2.  If the RO/AMC is unable to obtain the information requested above from the evidence of record, it must contact the Defense Finance and Accounting Service, Military Pay, to determine whether the Veteran was receiving any type of military pay in 1984 and 1985.  If so, the types, amount, dates of payment, and the basis for such payment must be determined.  If the RO cannot locate the pay records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for schizophrenia.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


